Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 15, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  156274-5                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  In re HICKS, Minors.                                             SC: 156274                            Kurtis T. Wilder,
                                                                   COA: 335976                                       Justices
                                                                   Wayne CC Family Division:
                                                                   14-516277-NA

  _____________________________________/
  In re HICKS, Minors.                                             SC: 156275
                                                                   COA: 335977
                                                                   Wayne CC Family Division:
                                                                   14-516277-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 15, 2017
         p0912
                                                                              Clerk